Citation Nr: 1011908	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for panhypopituitarism, 
claimed as a residual of head trauma.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
December 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Colombia, South Carolina.  Jurisdiction was subsequently 
transferred to the RO in Roanoke, Virginia.

When this case was previously before the Board in April 2008, 
the claim of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for epilepsy was reopened and remanded.  The claim 
of entitlement to service connection for panhypopituitarism 
was also remanded.  The case has since returned to the Board 
for further appellate action.

Following the April 2008 remand, the Appeals Management 
Center (AMC) granted service connection for epilepsy in a 
December 2008 rating decision.  This is considered a full 
grant of the issue on appeal, and thus the Board will not 
address this claim.


FINDING OF FACT

Panhypopituitarism was not present in service, and is not 
etiologically related to service or an in-service head 
trauma.


CONCLUSION OF LAW

Panhypopituitarism was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in June 2003 and April 2009.  
Although the Veteran was not provided notice with respect to 
the disability rating or effective date element of the claim 
until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for the Veteran's 
claimed panhypopituitarism.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim was no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  

With regard to the Veteran's January 2010 assertion that the 
VA examination was inadequate because he was not examined by 
an endocrinologist, the Board concludes that in scheduling 
the Veteran for an endocrinology examination, regardless of 
whether the examining physician was an endocrinologist, the 
AMC substantially complied with the Board remand directives, 
such that a remand for an additional examination is not 
necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Veteran's panhypopituitarism, 
however, is not a disorder for which service connection may 
be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

The Veteran contends that he is entitled to service 
connection for his panhypopituitarism condition, as he 
believes that this condition is related to his service.  In 
particular, the Veteran alleges that this condition arose as 
a result of in-service head trauma.

The Veteran service treatment records make numerous 
references to an in-service head injury, as well as multiple 
seizures following this injury in the late 1970s.  However, 
there is no indication that the Veteran was diagnosed with 
panhypopituitarism during service.

With respect to post service medical records, records from 
the Mary Immaculate Hospital note hyponatremia in July 2001.  
Records from the Portsmouth Naval Hospital indicate that the 
Veteran was diagnosed with panhypopituitarism in 2002.  He 
was treated for this condition along with manifestations of 
hyponatremia in 2002 and 2003.  The October 2002 report notes 
a 1-year history of panhypopituitarism.  A January 2002 
report notes no prior history of a thyroid or pituitary 
disorder, but a remote history of severe head trauma.  
Records from the McDonald Army Health Clinic through 2008 
showed continued treatment of this condition.  At no time did 
any treating clinician relate the Veteran's 
panhypopituitarism to his active service, including the in-
service head trauma.

The Veteran was afforded a VA examination in October 2009 to 
determine the etiology of this condition.  The examiner 
indicated that he reviewed the Veteran's claims file.  The 
Veteran reported a history of a motor vehicle accident in 
service in 1977, after which he developed a seizure disorder.  
He indicated that he developed additional seizures in 2001 
and was hospitalized.  Eventually, the Veteran was seen by a 
specialist at the Portsmouth Naval Hospital, who diagnosed 
the Veteran with panhypopituitarism.  He noted that he 
continued to take medication for this condition.  The Veteran 
also expressed his belief that the motor vehicle accident 
caused the panhypopituitarism, and that his seizure disorder 
was the initial symptom.

The examiner determined that the Veteran's panhypopituitarism 
was related to adrenal insufficiency, syndrome of 
inappropriate antidiuretic hormone hypersecretion (SIADH), or 
hyponatremia, and that it was less likely as not a result of 
the motor vehicle accident in 1977 while in active duty 
service.  In so finding, the examiner noted that the Veteran 
had no symptoms of panhypopituitarism documented in his 
medical records prior to 2003.  Thus, the development of 
panhypopituitarism did not manifest until 25 years after the 
initial head trauma.  There was also no documentation in 
service of any signs of panhypopituitarism.  The examiner 
also pointed out that this condition is rarely caused by 
trauma to the brain or pituitary, as supported by the Merck 
Reference Manual.

In sum, there is no medical evidence of the claimed 
disability in service or until many years thereafter, and the 
medical evidence of record does not link the Veteran's 
panhypopituitarism to service, and in particular, to his in-
service head trauma.  In fact, the October 2009 VA examiner 
concluded that the Veteran's current diagnosis of 
panhypopituitarism is less likely as not a result of the in-
service trauma.  There is no conflicting medical opinion of 
record.

While the Board recognizes that the Veteran asserts 
entitlement to service connection for hypopituitarism, 
because, as noted in the December 2009 supplemental statement 
of the case, "McDonald Army Hospital Health records for the 
period 10/1996 to 1/2008 noted treatment for 
panhypopituitarism," the Board concludes that his argument 
is without merit.  As noted above, the Veteran was not 
diagnosed with panhypopituitarism until 2003.  The statement 
in the supplemental statement of the case noting treatment 
records that in the aggregate noted treatment for 
panhypopituitarism cannot be read to mean that records dated 
earlier than 2003 reflected treatment for panhypopituitarism.  
Regardless, service connection for panhypopituitarism may not 
be awarded on a presumptive basis, so even if the Veteran had 
been diagnosed with the disorder within the year after his 
separation from service, the date of the diagnosis would not 
be controlling in determining his entitlement to service 
connection.

In essence, the evidence linking the Veteran's current 
panhypopituitarism to his in-service head injury is limited 
to the Veteran's own statements.  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay- observable events or the presence of disability or 
symptoms of disability subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

It is true that lay statements, such as those by the Veteran, 
may be competent to support claims for service connection by 
supporting the occurrence of lay- observable events or the 
presence of disability or symptoms of disability subject to 
lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
Veteran, who is competent to comment on symptoms, has the 
requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation.  While the 
contentions have been carefully and sympathetically 
considered, the competent and uncontroverted medical opinion 
by the VA examiner is that it is less likely than not that 
the Veteran's panhypopituitarism is related to service.

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disability.  In reaching 
this decision, the Board has determined that the 

	(CONTINUED ON NEXT PAGE)









benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for panhypopituitarism, 
claimed as residual of head trauma, is denied.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


